MEMORANDUM **
Habtemariam Teklebrhan Tedia, a native and citizen of Eritrea, petitions for review from a summary affirmance by the Board of Immigration Appeals (BIA) of the decision of an Immigration Judge (IJ), denying his application for political asylum, withholding of deportation, and relief under the Convention Against Torture (CAT). Because the evidence does not compel us to reverse the IJ’s negative credibility determination, we deny the petition.
We review the IJ’s opinion because the BIA adopted it as the final agency decision. See Desta v. Ashcroft, 365 F.3d 741, 745 (9th Cir.2004). The IJ must support his credibility determination with specific and cogent reasons that go to the heart of Tedla’s claim. See id. We reverse a credibility determination only if the applicant presented evidence “so compelling that no reasonable factfinder could find that the petitioner was not credible.” Shire v. Ashcroft, 388 F.3d 1288, 1295 (9th Cir.2004).
The IJ noted that Tedla’s military service card stated that he served only until 1996, while Tedia testified that he served in the military until 1999. Tedla’s explanation was that cards were given out before service, while his lawyer speculated that cards were not given out until service was complete. The explanations were contradictory, and neither was supported by any evidence.
The IJ also pointed out that Tedla’s declaration did not contain core parts of his asylum claim. Tedia did not mention the disappearance of his brothers or his membership in the opposition party. He stated that after his arrest he was “harshly punished for two weeks,” and included no further information or any of the brutal details he described at the hearing. He explained only that it would have been a long description, yet his declaration was not limited in length and included ample detail about the general political situation. Further, Tedia and his counsel had been urged to be specific and detailed in the written application.
We conclude that Tedia did not present evidence that compels us to conclude that he was credible. Because his testimony was not credible, his asylum claim fails *476along with his claim for withholding of deportation and his request for CAT relief.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.